ACCEPTED
                                                                                         03-15-00068-CR
                                                                                                 5662398
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    6/12/2015 3:44:27 PM
                                                                                       JEFFREY D. KYLE
                                 Cause No. -
                                                03-15-00068-CR                                    CLERK
                                                    -   - --
                            IN THE THRID COURT OF APPEALS
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
KARL STAHMANN                                                        AUSTIN, TEXAS
                                                                 6/12/2015 3:44:27 PM
Appellant                              §
                                                                   JEFFREY D. KYLE
                                       §                                 Clerk
 v.                                    §                         03-15-00068-CR
                                       §
                                       §
 THE STATE OF TEXAS                    §


         APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUDGES OF THE THIRD COURT OF APPEALS:

      COMES NOW APPELLANT, KARL STAHMANN, by and through his

undersigned counsel, and pursuant to Rule 10.5(b) of the Texas Rules of Appellate

Procedure, requests an extension of time to file appellant's brief.   In support of this

motion, Appellant submits the following:

                                               I.
      The deadline for filing Appellant's Brief is June 12,2015. T.R.A.P. 4.1(a).

                                               II.

      Appellant requests an extension of sixty (60) days in which to file his Appellant's

Brief. T.R.A.P. 68.2( c).




                                                                                    Page 1 of3
                                         III.

      Undersigned counsel in a jury trial in Travis County for The State of Texas v.

Audrina Torres (C-1-CR-14-211696) and actively preparing for a jury trial for The State

ofTexas v. Caleb Constancio-Toledo (14-02573-1 and 14-02574-) and The State ofTexas

v. Nakai Reece (C-1-CR-13-206021).



                                      PRAYER

      Wherefore, premises considered, undersigned counsel prays for this Court to

 extend the time for filing Appellant's brief as sixty days from June 12, 2015, which

 would make the brief due on Tuesday August 11, 2015.



                                         Respectfully submitted,




                                     CHARLES F. BAIRD
                                     SBN #00000065
                                     BAIRD FARRELLY, PLLC
                                     2312 Western Trails Blvd, Suite 102-A
                                     Austin, Texas 78745
                                     Tel: 512-804-5911
                                     Fax: 512-804-5919
                                     Email: jcfbaird@gmail.com
                                     ATTORNEY FOR APPELLANT




                                                                               Page 2 of3
                           CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this Motion was provided to the
Comal County District Attorney and the State Prosecuting Attorney on June 11, 2015, via
fax at (830) 608-2008.




                                            CHARLES F. BAIRD




                                                                                 Page 3 of3